Citation Nr: 1740404	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1990 to February 1991, and on active duty for training from May 1983 to August 1983, from March 1986 to June 1986, and from June 1989 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office and was remanded in December 2013 and September 2016.  

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence is against a finding that an acquired psychiatric disorder is related to service or is caused or aggravated by service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the Veteran's argument that the examiner who conducted the March 2017 examination was not qualified to provide an opinion because the examiner was not a psychiatrist or other medical doctor.  The Veteran has also alleged that the examiner did not spend enough time examining him to provide an opinion.  

VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions, whether that is a medical doctor or other medical specialist.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  Here, there is no competent evidence to suggest that the VA psychologist who performed the examination was not qualified to perform the examination and opinion, particularly because psychologists are, in fact, mental health specialists qualified to diagnose and treat mental health disabilities.  

Furthermore, in general, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo, 580 F.3d at 1292 (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Additionally, the allegation relates to the proper conduct of a medical examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine whether an examination has been properly administered.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  The examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Accordingly, the Board finds no prejudice in considering the March 2017 examination and opinion.

The Veteran also contends that relevant VA treatment records have not been considered by the Agency of Original Jurisdiction because the March 2017 Supplemental Statement of the Case (SSOC) lists as evidence only records dated from May 2007 through July 2007, and from January 2014 through March 2017.  However, the May 2013 Statement of the Case makes it clear that records throughout the period on appeal have been considered.  

Finally, the Veteran argues that there are factual errors contained in the March 2017 SSOC.  The Veteran asserts that the SSOC incorrectly states his name, that his March 2017 examination was conducted at the Dallas VA Medical Center rather than the Fort Worth Outpatient Clinic, and that he underwent VA examination on March 17, 2017, when, in fact, he underwent examination on March 9, 2017.  With respect to the name, the Board notes that the SSOC merely includes the Veteran's first and last name, rather than his full name and suffix.  With respect to the location of the examination, the Dallas VA Medical Center and Fort Worth Outpatient Clinic are part of the same geographical network.  With respect to the incorrect date, it is clear that it was a typographical error based on the fact that the examiner's report was prepared on March 17, 2017.  As these are all harmless errors that do not reflect upon the substance of the claim, the Board finds no prejudice to the Veteran in proceeding with the adjudication of the claim.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he has a depressive disorder related to his active duty service or, alternatively, which is caused or aggravated by tinnitus or by chronic pain from his service-connected disabilities, specifically migraines.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) (2016) may be considered for service connection under 38 C.F.R. 
§ 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The record reflects diagnoses of major depressive disorder and other specified depressive disorder during the pendency of the appeal.  

Preliminarily, the Board notes that the Veteran has also asserted that he has posttraumatic stress disorder (PTSD) related to service.  The record reflects that the Veteran was denied service connection for PTSD in May 2013 and did not appeal that decision.  Furthermore, the record does reveal a clinical diagnosis of PTSD.  Accordingly, to the extent that the Veteran's claim may encompass a claim for entitlement to service connection for PTSD, service connection may not be granted at this time.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran first underwent VA examination in connection with this claim in May 2016.  The examiner diagnosed other specified depressive disorder, which was noted to account for chronic depressive symptomology in the context of somatization tendencies and the Veteran's inconsistent approach to responding to evaluation.  The examiner conducted a very thorough review of the Veteran's medical history, noting the various times the Veteran had denied psychiatric symptoms during and after service.  The examiner ultimately opined that the Veteran's depressive disorder was less likely than not caused or aggravated by his service-connected tinnitus.  In support of the opinion, the examiner noted that the Veteran had historically attributed his depression to various prevailing stressors, and that he did not complain of tinnitus upon examination.  Furthermore, the examiner found no generally accepted pathophysiological relationship between tinnitus and depression.    

An addendum opinion was obtained in October 2016, and another VA examiner opined that the Veteran's depressive disorder was less likely than not a result of or aggravated by his service-connected migraines.  In that regard, the examiner simply noted that the May 2016 examination report was extensive and detailed, but did not endorse depression as related to migraines.  

An additional VA examination and opinion were obtained in March 2017.  The examiner diagnosed persistent depressive disorder with anxious distress, as well as alcohol use disorder and substance-induced depressive disorder, and opined that it was not possible to differentiate what symptoms were attributable to each diagnosis.  Following a thorough review of the record and examination of the Veteran, the examiner opined that the evidence did not support the Veteran's assertion that an acquired psychiatric disorder was caused or permanently worsened beyond the natural progression as a result of his service-connected migraines.  In that regard, the examiner reviewed the Veteran's mental health and pain complaints, and found inconsistencies as well as no suggestion that the Veteran's migraines affected any acquired psychiatric disorder.  The examiner noted that the Veteran's depression appeared to develop after service and that the Veteran had made many different, often directly contradicting, statements regarding the origin of his depression, including conflicting statements about whether his chronic pain or depression came first.    

The Board notes that a VA opinion was not obtained with respect to whether the Veteran has an acquired psychiatric disorder directly related to his active duty service.  However, the Board notes that there is no competent suggestion in the record to relate a current acquired psychiatric disorder to the Veteran's service and, as such, no opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).

In that regard, the Veteran has made several lay contentions with respect to a nexus between an acquired psychiatric disorder and his service.  Namely, the Veteran has contended that his symptoms are related to Persian Gulf War service, vaccinations, and heat injuries.  However, the Board finds that no competent evidence of a nexus to service has been presented and, as such, service connection is not warranted on a direct or secondary basis.

The Veteran has asserted that his depression is a manifestation of a medically unexplained chronic multi-symptom or undiagnosed illness.  In that regard, service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Id.  A "qualifying chronic disability" is defined as: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as fibromyalgia, chronic fatigue syndrome, or a functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.   

The evidence does not demonstrate, and the Veteran has not contended as such in communication with VA regarding his appeal, that he served in the Southwest Asia Theater of operations during the Persian Gulf War, which began for purposes of the application of this law on August 2, 1990.  The evidence does reflect that the Veteran served on active duty from December 30, 1990, to February 6, 1991, but that he was not deployed overseas.  Accordingly, 38 C.F.R. § 3.317 is not for application and he may not be awarded service connection for an undiagnosed illness.  

The Veteran has also asserted that, although he is not a "Persian Gulf Veteran," he was vaccinated in the same manner as those who were in fact deployed, that such vaccinations are a suspected cause of Gulf War "qualifying chronic disabilities," and that the vaccinations may have caused an acquired psychiatric disorder.  In that regard, he has named two vaccines in particular, those for anthrax and botulinum toxin, and submitted articles regarding a link between such vaccines and subsequent illness in Persian Gulf veterans.  The Board notes the Veteran's general contention that many records of vaccinations of Persian Gulf Veterans have been destroyed or lost, but the Veteran's claims file contains records of his vaccination throughout service, including in January 1991.  Upon review, the records reflect that the Veteran did receive several vaccinations, but was not vaccinated for anthrax or botulinum toxin.  Additionally, while the Veteran has maintained that he has developed elevated levels of a chemical called squalene as a result of vaccination, there is no competent evidence of such beyond a lab report on which the Veteran has handwritten "SQUALENE."  Accordingly, there is no competent evidence to suggest a link between the Veteran's in-service vaccinations and his claimed disability.

Furthermore, the Veteran contends that an acquired psychiatric disorder arose as a result of documented in-service heat injuries.  He has made several assertions regarding the long-term effects on the body of heat injuries.  In that respect, the Veteran has previously made separate service connection claims for residuals of heat injuries, which have been denied by the AOJ and not appealed.  In connection with one of those claims, in March 2013 VA obtained an examination and opinion.  The examiner opined that it was less likely than not that the Veteran had any residuals from episodes of heat cramps, stress, or exhaustion during service.  In support of the opinion, the examiner noted that the episodes in service were self-limited and responded to hydration and rest, and that such episodes would not result in any long-term residual effects.  The examiner indicated that the in-service episodes should not be confused with the more serious disorder of "heat stroke," which would have required inpatient treatment or monitoring and could have involved subsequent complications which would have manifested very soon thereafter.  In the absence of competent evidence to the contrary, service connection may not be granted for an acquired psychiatric disorder as related to the in-service heat injuries.

The Board acknowledges and has considered the Veteran's contentions that his claimed disability is related to service or service-connected disabilities for the foregoing reasons.  Of note in this case is that the Veteran underwent an Army Medical Department Office Basic Course in 1989 when his military occupation changed to Field Medical Assistant.  While the Board recognizes that the Veteran may have medical training and general medical knowledge superior to a lay person, the Veteran's contentions regarding a connection between his depressive disorder and his service-connected disabilities, Persian Gulf War service, heat injuries, or vaccinations are not borne out by the facts of record.  As the Veteran has not demonstrated or asserted any particular expertise with respect to the claimed disability, any opinion he has provided is of limited probative value, particularly when viewed in light of the opinions of the VA examiners, which were supported by rationale.  See Jones v. West, 12 Vet. App. 460, 465 (1999); see also Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  The Veteran has not shown that he has specialized training sufficient to render an opinion as to the nature or etiology of an acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the opinions of the VA examiners to be significantly more probative than the assertions of the Veteran.  

Thus, for all the foregoing reasons, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, is denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule, but it is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.






ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, to include as secondary to service-connected disabilities, is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


